     Case 2:18-cv-00506-WKW-SRW Document 22 Filed 10/24/18 Page 1 of 2




           IN THE DISTRICT COURT OF THE UNITED STATES
               FOR THE MIDDLE DISTRICT OF ALABAMA
                       NORTHERN DIVISION

DAVID EDWARD HARMON,                    )
AIS # 220293                            )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )         CIVIL ACTION NO.:
                                        )         2:18-CV-506-WKW-SRW
DEVLON WILLIAMS, et al.,                )
                                        )
      Defendants.                       )

                   MOTION TO WITHDRAW AS COUNSEL

      COMES NOW Assistant Attorney General, Benjamin H. Albritton, and

respectfull y moves this Honorable Court to allow him to withdraw as counsel for

the Defendants and for cause, states:

      1.    Due to a conflict, the defense of this case was referred to outside

counsel.

      2.    Attorney Steven Herndon has filed his Notice of Appearance on

behalf of the Defendants (Doc. 14).

      3.    No part y will be prejudiced by the granting of this motion.

      WHEREFORE, undersigned counsel requested that he be removed as

counsel of record for the Defendants.

                                            Respectfull y submitted,

                                            STEVE MARSHALL
                                            ATTORNEY GENERAL

                                            /s/ Benjamin H. Albritton
                                            Benjamin H. Albritton
                                            ASSISTANT ATTORNEY GENERAL
     Case 2:18-cv-00506-WKW-SRW Document 22 Filed 10/24/18 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that I have on this the 22 n d day of August 2018,

electronicall y filed the foregoing with the Clerk of Court using the CM/ECF

s ystem which will send notification to:

      Steve Herndon, Counsel for the Defendants

      I further certify that I have mailed a copy of the foregoing to the following

participants:

      David Edward Harmon, AIS# 220293
      Fountain Correctional Facilit y
      Fountain 3800
      Atmore, AL 36503-3800

                                               /s/ Benjamin H. Albritton
                                               Benjamin H. Albritton
                                               ASSISTANT ATTORNEY GENERAL

ADDRESS OF COUNSEL:

Office of the Attorney General
501 Washington Avenue
Montgomery, Alabama 36130-0152
334-242-7300
334-242-2433 (Fax)




                                           2
